Citation Nr: 0305308	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  95-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 1950 to September 1954.

In February 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, denied the 
veteran's claims for service connection for residuals of a 
cold weather injury (frostbite) and for a hearing loss.  He 
appealed to the Board of Veterans' Appeals (Board).

The issue of the veteran's entitlement to service connection 
for the hearing loss was resolved in August 2002, during the 
pendency of his appeal, because the RO granted service 
connection for that condition and he has not appealed either 
the rating or effective date assigned.  See, e.g., Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (rating issues are 
separate from service connection issues).  The only remaining 
issue on appeal, then, is whether he is entitled to 
service connection for residuals of a cold injury.


FINDINGS OF FACT

1.  The veteran's service personnel records, including his DD 
Form 214, confirm that he was stationed in Korea during the 
war and received, among others, the Korean Service Medal with 
6 Bronze Service Stars.

2.  It is just as likely as not that the veteran sustained a 
cold weather injury in Korea.

3.  There is a probative, unrefuted, medical opinion of 
record indicating the veteran still has residuals from his 
cold weather injury during service in Korea.




CONCLUSION OF LAW

The veteran's cold weather injury was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record on appeal in light of the above, 
however, particularly the Board's decision (explained below) 
to grant the claim, the passage of the VCAA and its 
implementing regulations does not prevent the Board from 
rendering a decision on the merits at this time.  This is 
because the question of whether all notification and 
development required to render a fair decision on the claim 
on appeal is of no consequence given the favorable 
disposition.

II.  Analysis

Service connection may be granted for a current disability if 
it is due to a disease contracted or an injury sustained 
while on active duty in the military.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Arthritis will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran alleges that he experiences pain, numbness, and a 
burning and tingling sensation in his feet, hands and face as 
a result of a cold weather injury that he sustained while 
stationed in Korea during the winter of 1951 and 1952.

Unfortunately, the National Personnel Records Center (NPRC), 
a military records repository, contacted the RO in October 
1994 and confirmed that the veteran's service medical records 
(SMRs) are not available for consideration in his appeal 
because they presumably were destroyed in a 1973 fire at that 
facility.  That is indeed unfortunate.  The only medical 
record available concerning his service is the report of his 
September 1954 military separation examination, and it does 
not contain any mention or other reference (e.g., a 
complaint, clinical finding, etc.) to any symptoms referable 
to his feet, hands, and face.

Since, however, the remainder of the veteran's SMRs were 
presumably destroyed in the 1973 fire at the NPRC, the RO had 
him complete NA Form 13055 as a means of obtaining other 
alternative evidence concerning his military service to 
compensate for the absence of his SMRs.  McCormick v. Gober, 
14 Vet. App. 39 (2000); M21-1, Part III, 4.23 (Change 41, 
July 12, 1995).  That additional development was requested 
because, in these types of situations, VA has a 
"heightened" duty to more carefully explain the reasons and 
bases for its decision and to consider applying the benefit-
of- the-doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991); 
38 C.F.R. § 3.102.

The veteran completed and returned the NA Form 13055 to the 
RO, as requested, reporting that he served in a field 
M.A.S.H. unit in Korea during 1951 and 1952.  He said that he 
was in HQ Comp 49 FA. BN, Battery A 235 F.A.  The RO, in 
turn, provided this information to the National Archives and 
Records Administration, for a search of their records, but 
that agency responded that it still was unable to provide any 
additional records because the time span indicated (1951 to 
1952) simply was too broad for a meaningful search.  So they 
indicated the veteran would need to provide more specific 
information for a better response (e.g., the dates he was on 
sick call during the time in question, if in fact he was).  
Consequently, the RO sent the veteran another letter in 
August 2001 to comply with the notification and development 
requirements of the VCAA.  He did not submit any additional 
information in response to that letter, quite possibly 
because he never actually went on sick call, so perhaps he 
did not feel he needed to respond because he simply could not 
provide any additional information.  Whether that actually is 
the case, of course, is undetermined.  Regardless though, his 
failure to respond is not an absolute bar to granting service 
connection because, remember, it is not his fault that his 
SMRs presumably were destroyed.  And aside from that, 
service connection is possible even if, as here, the 
condition at issue was not noted in service-provided that 
all of the evidence, including that pertinent to service, 
establishes that it was incurred in service.  See 38 C.F.R. 
§ 3.303(d).

The person responding from the National Archives and Records 
Administration made some very interesting personal 
observations concerning the likely truth of the veteran's 
allegations.  Of particular note, the respondent pointed out 
that the veteran's service personnel record (his DD Form 214) 
confirms that he received the Korean Service Medal with 6 
Bronze Service Stars-which, according to the respondent, are 
not given out for "pushing pencils."  The respondent also 
pointed out that frostbite injuries were common to those, 
such as the veteran, who served in Korea.  Of equal or even 
greater significance, though, are the results of his 
VA compensation examinations that he underwent in connection 
with his claim because they, too, are very favorable.

The veteran underwent a VA general medical examination in 
October 1994 and the diagnosis indicated he had a history of 
frostbite.  He also underwent a VA examination of his feet in 
October 1994 and the diagnosis was possible vasospasm 
secondary to cold exposure.  The more recent objective 
clinical findings are even more favorable to is claim.  A VA 
physician who conducted an official protocol cold injury 
examination in November 1999 diagnosed status post 
cold injury of the feet, fingers and face.  He indicated the 
objective findings were limited to arthritis of the fingers, 
skin cancer of the face and nail changes of the feet, as he 
earlier had described in the report of his evaluation.

That very same VA physician since has reiterated in 
supplemental statements submitted in August 2001 and January 
2002 that the veteran has cold injury residuals from his 
military service in Korea.  And as a basis for concluding 
this, the VA examiner pointed out there is no other history 
of cold exposure to suggest otherwise.

The RO denied the veteran's claim on the premise that he was 
stationed in Korea after our troops already had closed down 
operations where he allegedly was.  The RO pointed out that, 
according to an August 1994 letter obtained from VA's then 
Director of Compensation and Pension (C&P) Service, and 
additional literature in the way of a Korean War Time Line, 
the veteran could not possibly have been at the Chosin 
Reservoir during the battle there since he entered active 
duty in the United States in September 1950 and the U.S. 
Armed Forces withdrew from the Chosin Reservoir by December 
1950.  So his subsequent service in Korea during 1951 and 
1952 was after the fact.  The veteran has countered, however, 
by pointing out that he never actually alleged personally 
participating in the famous battle at the Chosin Reservoir.  
Rather, he said that he only alleged he was stationed in that 
particular "area" and, as a consequence, was exposed to the 
same degree of cold weather.  See, e.g., his April 1995 
notice of disagreement (NOD) and June 1995 substantive appeal 
(on VA Form 9) indicating that he was involved in the Punch 
Bowl Operation along the Yalu River.

The information alluded to earlier contained in the veteran's 
service personnel records is sufficient to raise a reasonable 
doubt as to whether he, in fact, sustained a cold weather 
injury in Korea during the time in question, as alleged.  
Under these circumstances, he must be afforded the benefit of 
the doubt on this question.  See   38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  This, in turn, means 
that there is probative evidence of a relevant cold weather 
injury in service, a current diagnosis, and a probative 
medical opinion causally linking the current diagnosis to 
that injury.  Thus, service connection is warranted.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


ORDER

The claim for service connection for residuals of a cold 
injury is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

